DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 1/7/22 in which claims 1-6 were cancelled and claims 7-11 and 13-17 were amended.
Claims 7-18 remain pending and are presented for examination.
Allowable Subject Matter
Claims 7-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Park (US 2015/0069486), discloses a manufacturing method of a split gate flash memory cell, the split gate flash memory cell comprising at least a select gate (SG) and a floating gate (Fig. 1C; [0028]; FG), wherein the manufacturing method comprises: providing a substrate of first type (Fig. 1C; [0031]; substrate is 101 and 104, 104 has the first type); forming the select gate (SG) on the substrate (Fig. 1C; [0033]); forming an isolation wall (spacers of thickness 115) on one side of the select gate (Fig. 1C; [0028] and [0036]); forming an ion implantation region (109) of second type in an upper portion of the substrate below the isolation wall, the first type being different from the second type (Fig. 1C; [0028] and [0036]); and forming the floating gate on one side of the isolation wall (Fig. 1C; [0028]), wherein the isolation wall is disposed on one side of the floating gate and disposed between the select gate and the floating gate (Fig. 1C; [0028]). Park fails to expressly disclose where the floating gate is formed after forming the isolation wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813